Title: To James Madison from Thomas P. McMahon, 30 January 1822
From: McMahon, Thomas P.
To: Madison, James


                
                    Sir
                    Philada. Jany. 30: 1822
                
                On the 22nd. of June 1818 I done myself the pleasure of transmitting to you an account due for seeds sent you per order of the late Mr. Latrobe, to the Estate of Mr. B. McMahon deceased, amounting to twenty one dollars and 12½ cents; and since then not having heard from you, am desirous of requesting your attention to the Subject as speedily as possible, as the Executrix to the Estate is at present very much pressed for funds; and unless She is able to collect in the outstanding debts due the Estate of her late husband, she will be obliged to sacrafice the principal part of the property left for her Support. She earnestly desires me to request your immidiate attention and trusts that her Situation will be an excuse for tenor of this communication. I have the honor to be sir With great respect Your Obt. Servt.
                
                    Thomas P. McMahon
                
            